                                                       U.S. Department of Justice

                                                       Andrew E. Lelling
                                                       United States Attorney
                                                       District ofMassachusetts

Main Reception: (617) 748-3100                       John Joseph Moakley United States Courthouse
                                                     1 Courthouse Way, Suite 9200
                                                     Boston, Massachusetts 02210

                                                     December 12, 2018

By Email and First Class Mail
Glenn Kaplan, Esq.
Assistant Attorney General
Office of the Attorney General
Commonwealth of Massachusetts
One Ashburton Place
Boston, MA 02108

       Re: Williams at al. v. DeVos, Civil Action No. 16-11949-LTS

Dear Attorney Kaplan:

       I am in receipt of the letter dated November 28, 2018 that you sent to my client, Secretary
Elisabeth DeVos, regarding the Court’s October 24, 2018 Order in the above-captioned litigation
(“Order”).

       As you are aware, in its Order, the Court:

         (1)   allow[ed] in part and deni[ed] in part the [67] plaintiffs’ Motion for
               Judgment, as described below;

         (2)   denie[d] the [80] Secretary’s Motion for Judgment;

         (3)   vacate[d] the certifications for offset as to Williams and Taveras;

         (4)   declarefd] that Attorney General Healey’s letter, Doc. No. 47-1, required
               the Secretary to render a decision on the merits of Williams and Taveras’s
               borrower defenses;

         (5)   remand[ed] this matter to the Secretary for redetermination of her
               certification decision, including consideration of the borrower defense
               asserted by Attorney General Healey’s letter, Doc. No. 47-1, on behalf of
               Williams and Taveras;

         (6)   order[ed] the Secretary to report on the status and timing of her decision in
               60 days (12/24/2018); and
Glenn Kaplan, Esq.
Assistant Attorney General
Page 2


         (7)   retain[ed] jurisdiction of this matter in the event of an appeal from or
               challenge to the administrative decision ordered by paragraph 5 and any
               subsequent decision regarding certification for offset as to Williams and
               Taveras.

Williams at al. v. DeVos, Civil Action No. 16-11949-LTS, ECF No. 99. The Secretary intends to
comply with the letter of the Court’s Order and, accordingly, will describe her compliance efforts
a status report filed with the Court on or before December 24, 2018.

       Please contact me directly should you have any further concerns regarding this litigation.

                                                    Very truly yours,

                                                    /s/ Jessica P. Driscoll

                                                    Jessica P. Driscoll
                                                    Assistant United States Attorney
